The substantial feature of the legislation of 1891 and 1897, or secret ballot law, is the substitution of an official ballot for the privately prepared ballots previously in use. When it was provided that none but the official ballot should be allowed to be deposited in the ballot box, and that no ballots but those provided in accordance with the provisions of the act should be *Page 17 
counted (Laws 1897, c. 78, s. 18), it seems reasonably clear that it was intended to prohibit the use of a paper privately prepared outside the voting compartment, as the whole or any part of a ballot; in short, that the use of stickers or pasters was prohibited as clearly as it could be without the use of those terms. Roberts v. Quest, 173 Ill. 427. Without intending to question the weight of the reasoning relied upon in Judge Walker's opinion, I prefer to place my concurrence in the result upon the ground that the statute prohibits the use of stickers and directs that they shall not be counted if used, rather than upon the ground that the relator's name was by the voter put upon the left-hand instead of on the right-hand side of the ballot. In this view Young, J., concurs.
PEASLEE, J., concurred upon both grounds.